Citation Nr: 1724766	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to May 1978, and had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period has lapsed; no additional evidence was received.

[An interim (August 2011) rating decision denied service connection for bilateral hearing loss, tinnitus, sleep apnea, and the separately claimed psychiatric entity of PTSD.  The Veteran did not perfect an appeal of that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C.A. § 7105.]  

The psychiatric claim on appeal was presented as one of service connection for bipolar disorder.  The record reflects diagnoses of other psychiatric disabilities, to include personality disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  Under the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) it is characterized as a claim of service connection for a psychiatric disability other than PTSD [as PTSD is excluded from consideration by virtue of the prior final rating decision], however diagnosed.

The issues of service connection for a low back disability and for a psychiatric disability other than PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.
FINDING OF FACT

On the record during the December 2016 Board hearing, prior to the promulgation of a decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking service connection for a left shoulder disability; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

With respect to the Veteran's claim seeking service connection for a left shoulder disability, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal seeking service connection for a left shoulder disability, further discussion of the impact of the VCAA on this issue is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.
On the record during the December 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for a left shoulder disability.  Hence there remains no allegation of error of fact or law remaining for appellate consideration in the matter.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter; the appeal must be dismissed.


ORDER

The appeal seeking service connection for a left shoulder disability is dismissed.  


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record shows that the Veteran applied for Social Security Administration (SSA) disability benefits; he reported so in the course of medical treatment for his neck and low back.  See July 21, 2010 clinical record.  Records pertaining to his application for, and potential award of, SSA disability benefits are not found in his VA record.  Because they are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The record includes a July 2016 medical statement by a Bay Pines VA social worker regarding a meeting he had with the Veteran when he "found him to be easily agitated and in need of therapy and sleep."  Records of that meeting and any follow-up medical consultation/evaluation are not associated with the Veteran's record; the most recent VA treatment record associated with his record is from June 2013.  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  

Finally, at the December 2016 videoconference hearing, the Veteran testified that he last worked about seven years prior, when he was forced to quit his job because of his back condition; he reported that he was "going to the doctor every other week...Or every months (sic) because of my back."  He has not submitted records of such treatment; as the claim is being remanded to obtain SSA and VA records anyway, the Veteran will have an additional opportunity to submit, or identify the providers and authorize VA to secure, the reported low back treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record from SSA complete records pertaining to the Veteran's claim for SSA disability benefits, including the determination on the claim and all evidence considered in connection with the determination.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2. The AOJ specifically secure for the record all updated records of VA evaluations or treatment the Veteran has received for his psychiatric and low back disabilities since June 2013 (the date of the most recent VA treatment records associated with the record).

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his psychiatric and low back disabilities since his separation from service and to provide the authorizations necessary for VA to secure for the record complete clinical records.

The AOJ must secure for the record copies of the complete records from the all providers identified.  If any records sought by VA pursuant to his response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

3. When the above development is completed, the AOJ should review the record, arrange for any further development suggested, and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


